DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the paper filed June 24, 2022.  Claims 1, 2, 4-8, 14, and 16 have been amended.  Claim 3 has been cancelled.  Claims 9-11, 13, and 18-20 remain withdrawn.  Claims 1, 2, 4-8, 12, and 14-17 are currently pending and under examination.

This application is a Continuation of U.S. Patent Application No. 16/220416, filed December 14, 2018, now U.S. Patent No. 10,758,577, which claims benefit of priority to U.S. Provisional Application No. 62/598730, filed December 14, 2017.


Withdrawal of Objections/Rejections:

	The objections to claims 8 and 16, are withdrawn.
	The rejection of claims 1-8, 12, and 14-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
	The rejection of claims 1-5, 7, 8, 12, and 14-17 under 35 U.S.C. 102(a)(1) as being anticipated by Smittle et al., is withdrawn.



Modified Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-8, 12, and 14-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claims recite a composition comprising at least two of Lactobacillus reuteri PCR7, Pedicococcus acidilactici PCLL01, Enterococcus faecium PCEF02, Pediococcus pentosaceus PCPP01, and Lactobacillus fermentum PCF01, and their metabolites.  This judicial exception is not integrated into a practical application because the recited species are naturally occurring microbes. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the composition comprises only naturally occurring microbes and the products they inherently produce.
	With regard to Step 1, the composition as claimed in claims 1, 2, 4-8, 12, and 14-17 is a composition of matter.  
With regard to Step 2A, prong one, claims 1, 2, and 4-8 encompass a composition comprising Lactobacillus reuteri PCR7, Pedicococcus acidilactici PCLL01, Enterococcus faecium PCEF02, Pediococcus pentosaceus PCPP01, and Lactobacillus fermentum PCF01, and their metabolites.  Applicant indicates that the strains are unique species obtained by the inventors from Pure Cultures, Inc., or obtained by bio prospecting from commercial dietary supplements, or obtained from the USDA/NRRL culture bank (Specification, Para. 101), including being isolated from the feces of healthy canines (Specification, Para. 102, Example 2).  Lactobacillus reuteri, Pedicococcus acidilactici, Enterococcus faecium, Pediococcus pentosaceus, Lactobacillus acidophilus, and Lactobacillus fermentum are known species of bacteria that are naturally occurring, for example, together in raw camel milk (see Art of record: Rahmeh et al. (Table 1)).  As such, the microbes recited in claims 1, 2, and 4-8 are deemed to be simply isolated from nature, either individually or together, and thus along with their inherently produced metabolites, are a natural product.  
With regard to Step 2a, prong two, claims 1, 2, and 4-8 do not recite any elements in addition to the composition comprising the microbes and their metabolites.  As such, there is no additional element in claims 1, 2, and 4-8 that applies or uses the judicial exception in some other meaningful way, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
With regard to Step 2b, claims 1, 2, and 4-8 do not recite any elements in addition to the composition comprising the microbes and their metabolites.  As such, the claims do not recite additional elements that alone or together amount to significantly more than the judicial exception itself.  
With regard to dependent claims 12 and 14-17, it is noted that these claims recite only features or results that further characterize the microbes or their metabolites.  As such, claims 12 and 14-17 are not deemed provide additional limitations that would render the claimed subject matter eligible.  
Therefore, for the forgoing reasons claims 1, 2, 4-8, 12, and 14-17 are not deemed to encompass patent eligible subject matter under 35 USC §101.

With regard to the rejection under 35 U.S.C. § 101, Applicant urges that the presently claimed invention is to a composition combining these components to create a new and non-naturally occurring composition.  Further, the combination of the microbes in the composition of the present invention produce different fermentation products from the microbes when fermented alone and/or fermentation products in different ratios from the microbes when fermented alone. 
Applicant’s arguments have been fully considered, but have not been found persuasive.
With regard to Applicant’s argument that the presently claimed invention is to a composition combining these components to create a new and non-naturally occurring composition; it is noted that, for example, species of Lactobacillus reuteri, Pedicococcus acidilactici, Enterococcus faecium, Pediococcus pentosaceus, Lactobacillus acidophilus, and Lactobacillus fermentum are found in raw camel milk (see Rahmeh et al. (Table 1)), which would necessarily include any metabolites produced by these species grown together in the raw camel milk.  As raw camel milk is a natural product, a combination including Lactobacillus reuteri, Pedicococcus acidilactici, Enterococcus faecium, Pediococcus pentosaceus, Lactobacillus acidophilus, and Lactobacillus fermentum and their metabolites, is necessarily a natural product.  The specification does not indicate that Lactobacillus reuteri PCR7, Pedicococcus acidilactici PCLL01, Enterococcus faecium PCEF02, Pediococcus pentosaceus PCPP01, and Lactobacillus fermentum PCF01 are different from these species as found naturally in raw camel milk.  As such, the presently claimed invention is not deemed to be to a composition combining the components to create a new and non-naturally occurring composition.
With regard to Applicant’s argument that the combination of the microbes in the composition of the present invention produce different fermentation products from the microbes when fermented alone and/or fermentation products in different ratios from the microbes when fermented alone; it is noted that no fermentation or fermentation products are present in the claimed composition.  As such, this argument is not persuasive. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-8, 12, and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, and 11-14 of U.S. Patent No. 10,758,577.  Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass  a composition comprising microbes comprising Lactobacillus reuteri PCR7, Pediococcus acidilactici PCLL01, Enterococcus faecium PCEF02, and Pediococcus pentosaceus PCPP01, and further comprise, Lactobacillus fermentum PCF01, and their metabolites, including bacteriocin, produced by the microbes when grown in combination (Instant claims: 1, 2, 4-8 and 12; Cited Patent claims: 1, 2, 7).  Additionally, a portion of the microbes are viable at room temperature for 2.2 months at greater than 50,000,000 cfu/ml; have an organic acid profile that is stable after storage for six months at room temperature; have an organic acid profile that is stable when the composition is heated to 90°C for 6 minutes; and are stable after roller drying and/or spray drying the composition (Instant claims: 14-17; Cited Patent claims: 11-14).  

Applicant indicated that a Terminal Disclaimer has been filed to overcome this rejection.  
Applicant’s argument has been fully considered, but has not been found persuasive.  It does not appear that a Terminal Disclaimer was filed with the June 24, 2022 reply.


New Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 6 as amended recites that:
the composition comprises a combination of microbes selected from the group consisting of Lactobacillus reuteri PCR7, Pediococcus acidilactici PCLL01, Enterococcus faecium PCEF02, and Pediococcus pentosaceus PCPPO1; or comprises Lactobacillus reuteri PCR7, Pediococcus acidilactici PCLL01, Enterococcus faecium PCEF02, Pediococcus pentosaceus PCPPO1 and Lactobacillus fermentum PCFO1; and the metabolites produced by the microbes grown in combination.

This claim is indefinite, because it is unclear if the limitation “and the metabolites produced by the microbes grown in combination” is required to be present with only the “consisting of” group, the “comprises” group, or with either group.


Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-8, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Smittle et al. (IDS; US 2016/0354417, Published Dec. 8, 2016).
With regard to claims 1, 2, 4-8, and 12, Smittle et al. teach a composition comprising Lactobacillus reuteri, Pedicococcus acidilactici, Enterococcus faecium, Pediococcus pentosaceus, Lactobacillus acidophilus, and Lactobacillus fermentum (Para. 9-10).  As the microbes cannot be separated from their properties, the microbes necessarily produce metabolites, including a bacteriocin, when grown in combination.  
Smittle et al. do not specifically teach that the Lactobacillus reuteri is Lactobacillus reuteri PCR7, the Pedicococcus acidilactici is Pedicococcus acidilactici PCLL01, the Enterococcus faecium is Enterococcus faecium PCEF02, the Pediococcus pentosaceus is Pediococcus pentosaceus PCPP01, and/or the Lactobacillus fermentum is Lactobacillus fermentum PCF01.  However, as Smittle et al. teach a combination of the microbial species as claimed, including each of the names species, it would have been obvious to one of ordinary skill in the art to utilize a subspecies of each of the taught microbial species to provide the composition of Smittle et al., which includes each of Lactobacillus reuteri, Pedicococcus acidilactici, Enterococcus faecium, Pediococcus pentosaceus, Lactobacillus acidophilus, and Lactobacillus fermentum.  It is noted that Applicant has not indicated how the recited species differ structurally and/or functionally from the wild-type species. 
With regard to claims 14-17, as noted above, Smittle et al. render obvious the composition as claimed, including the components as claimed.  As the microbes cannot be separated from their properties, the microbes would necessarily be at present at greater than 50,000,000 cfu/ml after storage at room temperature for 2.2 months; would have an organic acid profile that is stable after storage for six months at room temperature; would have an organic acid profile that is stable when the composition is heated to 90°C for 6 minutes; and would be stable after roller drying and/or spray drying the composition. 

Conclusion

No claims are allowable.  


Art of Record:
Rahmeh et al., Distribution and antimicrobial activity of lactic acid bacteria from raw camel milk, New Microb and New Infect, Vol. 30, (2019), pp. 1-8 (Lactobacillus reuteri, Pedicococcus acidilactici, Enterococcus faecium, Pediococcus pentosaceus, Lactobacillus acidophilus, and Lactobacillus fermentum are found in raw camel milk).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653